Citation Nr: 1425387	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-30 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Service connection for hypertension, for purposes of accrued benefits.

2.  Service connection for labyrinthitis, for purposes of accrued benefits.

3.  Service connection for a right ankle disorder, claimed as a right ankle injury, for purposes of accrued benefits.

4.  Entitlement to special monthly compensation based upon the need for aid and attendance of another person or housebound status, for purposes of accrued benefits.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel 


INTRODUCTION

The Veteran had active duty service from December 1957 to November 1978 and died in April 2011.  The appellant is his surviving spouse.  The appellant is prosecuting the appeal as a substitute for the claimant under the provisions of 38 U.S.C.A. § 5121A  (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for hypertension, labyrinthitis and a right ankle injury.  In addition, his claim for special monthly compensation based on aid and attendance or housebound status was denied.  The Veteran filed a notice of disagreement (NOD) in August 2008.  A statement of the case (SOC) was issued in July 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2009.

The Board notes that in approximately June 2011, the RO received notice from the appellant of the Veteran's death in April 2011.  She filed a VA Form 21-0847 (Request for Substitution of Claimant Upon Death of Claimant) later that month.  In August 2011, the RO found that the appellant was a substitute claimant.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151  (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A  (West Supp. 2011)).  Such request must be filed not later than one year after the date of the veteran's death.  Id.   As provided in the law, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) . . . ."  Id.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the instant appeals.  A review of the documents in Virtual VA reveals a May 2014 Informal Hearing Presentation submitted by the appellant's representative.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file does not contain any documents at this time.

For the reason expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.

As a final preliminary matter, it is noted that, in June 2011, the appellant filed a VA Form 21-534 (Application for Dependency and Indemnity Compensation).  This matter has not been addressed by the agency of original jurisdiction (AOJ).  As such, this matter is not properly before the Board, and is referred to the AOJ for appropriate action.


REMAND

In an August 2009 substantive appeal, the Veteran requested a Board hearing at his local VA office (Travel Board hearing).  Such a hearing was scheduled for July 2011.  Unfortunately, the Veteran passed away in April 2011.  
As noted, since the Veteran's death, the appellant has been substituted for the Veteran as the claimant in this case.  Nonetheless, the Travel Board hearing request remains outstanding and there is no indication that the appellant has withdrawn this hearing request.

An appellant is entitled to a hearing as a matter of right.  See 38 C.F.R. § 20.700  (2013); see also 38 U.S.C.A. § 7107  (West 2002) and 38 C.F.R. §§ 20.703, 20.704 (2013) (pertaining specifically to hearings before the Board).  In light of the above, and because the RO schedules Travel Board hearings, a remand for the requested hearing is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the appellant for a Travel Board hearing,  pursuant to 38 U.S.C.A. § 7107(d), and in accordance with the Veteran's request.  The appeal should then be processed in accordance with established appellate practices.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



